DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 10 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10873297. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 2, instant application discloses “A power amplifier system comprising: a power amplifier configured to provide amplification to a radio frequency signal and to receive power from a power amplifier supply voltage; and an envelope tracker including a power amplifier supply circuit configured to generate the power amplifier supply voltage based on an envelope of the radio frequency signal, and a mode control circuit configured to control the power amplifier supply circuit based on a bandwidth signal indicating a bandwidth of the radio frequency signal”--which is obvious over-- Patent Claim 1, “ A mobile device comprising: a transceiver configured to generate a radio frequency signal; a power amplifier powered by a power amplifier supply voltage and configured to amplify the radio frequency signal; and an envelope tracker including a DC-to-DC converter and an error amplifier configured to operate in combination with one another to generate the power amplifier supply voltage based on an envelope signal indicating an envelope of the radio frequency signal, the envelope tracker further including a signal bandwidth detection circuit configured to generate a detected bandwidth signal based on the envelope signal, and a mode control circuit configured to control the error amplifier based on the detected bandwidth signal”.
Claim 2 of the instant application is unpatentable under the judicially created doctrine of “obviousness-type” double patenting with respect to claim of U.S. Patent 10873297. Application claim 2 defines an obvious variation of the invention claimed in U.S. Patent No. 10873297. The assignee of all applications of all applications is the same. Claim 2 of the instant application is obvious over patent claim 1 in that claim of the patent substantially contains all the limitations of claim 1 of the instant application.  Claim 2 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. 
 
Similarly, claim 10 is rejected as being obvious over claim 15 of the patent.
claim 18 is rejected as being obvious over claim 10 of the patent.

4.	Claims 2, 10 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10454428. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Claim 3 is rejected in view of claim 1 of the Patent.
	Claim 4 is rejected in view claim 1 of the Patent.
	Claim 5 is rejected in view of claim 8 of the Patent.
	Claim 6 is rejected in view of claim 9 of the Patent.
	Claim 7 is rejected in view of claim 1 of the Patent.
	Claim 8 is rejected in view of claim 1 of the Patent. 
Claim 9 is rejected in view of claim 7 of the Patent. 
Similarly, claims 10-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10454428. Although the claims at issue are not identical, they are not patentably distinct from each other.
5.	Claims 2, 10 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10110169. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 2, 10 and 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Strange et al. (US 2014/0361837) (hereafter Strange).
 	Regarding claims 2 and 18, Strange discloses a power amplifier system comprising:
 a power amplifier configured to provide amplification to a radio frequency signal (see, Figs. 5, 424 and Fig. 6, PA) and to receive power from a power amplifier supply voltage (see, Figs. 5 and 6, 528, supply voltage)); and an envelope tracker including a power amplifier supply circuit configured to generate the power amplifier supply voltage based on an envelope of the radio frequency signal (see, Fig. 6, the envelope signaling, 602, mode control, 616 and LF supply 518 together interpreted as the envelope tracker circuit), and a mode control circuit configured to control the power amplifier supply circuit based on a bandwidth signal indicating a bandwidth of the radio frequency signal (see, Fig. 6, mode control, 616 signals provided to the LF supply 518 which choose the mode based on the received signal from envelope conditioning, 51 and generates the output voltage 518 to power amplifier PA, the PWM power output may then be filtered by, say, inductor 622 and coupling capacitor 533 in order to remove high frequency components and produce the output power supply 528, see, paragraph [0062], The envelope conditioning module 603 is arranged to modify and limit the envelope signal characteristics, which in some examples may involve one or more of a number of actions, restricting the signal bandwidth of the envelope signal).

 	Regarding claim 10, Strange discloses all the subject matter as recited in claim 2 above, Strange further discloses a packaged module comprising: a package substrate; and a semiconductor die attached to the package substrate (see, paragraphs [0144] and [0149]).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Strange in view of Wang et al. (US 2014/0002053) (hereafter Wang).
 	Regarding claims 3, 11 and 19, Strang does not explicitly disclose the power amplifier system wherein the power amplifier supply circuit includes a multi-level switching circuit. However, in same field of endeavor, Wang teaches in abstract, a modulation method and modulator for an envelope tracking power supply. An output of a multi-level switching regulator (202) in the envelope tracking power supply modulator is in parallel connection with an output of a linear regulator (201) via an inductor (203) and supplies power to a load. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Wang with the Strange to use multi-level switching circuit to control or regulate the voltage and supply power to the amplifier, the motivation is to provide envelope tracking power supply. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        4/11/2022